CAMMACK, Chief Justice.
This appeal is from that portion of a divorce judgment directing that the title to certain land be restored to the husband.
In October 1947, the appellant, Mrs. Elsie Reitmeier, was adjudged insane and was committed to the Kentucky State Hospital at Danville, where she now remains. In February 1951, appellee, Ronald Reitmeier, appellant’s husband, filed suit for divorce. James P. Brown was appointed guardian ad litem for appellant.
A decree granting the divorce was entered, and, following the terms of the judgment, the master commissioner of the court executed a deed conveying to the appellee the land held in the name of appellee and his wife.
The only question before us is the correctness of that part of the judgment. It is admitted by appellant’s guardian ad litem that appellee acquired the land in question with his separate funds and had the title placed in himself jointly with appellant for convenience only. It is also conceded that appellee has been caring for the two young children of the parties since 1945, and has executed a bond to the Commonwealth to continue to support appellant so long as she remains in a public institution.
Under this state of facts it was proper for the trial court to order the conveyance of the property to appellee. Wheeler v. Wheeler, Ky., 238 S.W.2d 1001; Powers v. Powers, 307 Ky. 475, 211 S.W.2d 687; Civil Code of Practice, section 425.
Judgment affirmed.